t c memo united_states tax_court edward p heaphy petitioner v commissioner of internal revenue respondent docket no 6799-02l filed date edward p heaphy pro_se monica j miller for respondent memorandum findings_of_fact and opinion jacobs judge this case arises from petitioner’s request for our review of respondent’s determination that respondent’s filing of a federal_tax_lien with respect to the collection of petitioner’s unpaid tax_liability for was appropriate the issue to be resolved is whether respondent abused his discretion in making that determination in his trial memorandum respondent raised the issue of whether petitioner should be required to pay a penalty pursuant to sec_6673 for instituting and or maintaining this proceeding and if so the amount thereof findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference at the time the petition was filed in this case petitioner resided in ormond beach florida he is a real_estate broker petitioner submitted to the internal_revenue_service the irs a document purporting to be his income_tax return for with zeros reported for amounts on all lines the irs did not process that document rather the irs prepared a substitute return for petitioner on which dollar_figure was reflected as commission income that amount was determined in part from a third-party information_return dollar_figure and in part from an analysis of petitioner’s bank_deposits dollar_figure the substitute return also reflected dollar_figure of interest_income 1all section references are to the internal_revenue_code 2in deciding this case it is not necessary for us to decide whether the substitute return meets the requirements of sec_6020 see eg 121_tc_111 n on date respondent issued a notice_of_deficiency to petitioner with respect to in that notice respondent relying on the information used in preparing the substitute return3 determined that petitioner was liable for an income_tax deficiency of dollar_figure a delinquency addition_to_tax under sec_6651 of dollar_figure and an estimated_tax addition_to_tax under sec_6654 of dollar_figure petitioner received the notice_of_deficiency he did not contest respondent’s determinations by filing a petition in this court on date respondent assessed the determined deficiency the estimated_tax addition the late filing addition and statutory interest petitioner failed to pay the assessed liabilities for consequently on date the irs filed a notice_of_federal_tax_lien on date the irs sent petitioner a notice entitled notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the notice_of_federal_tax_lien filing with respect to petitioner’s outstanding tax_liability for on date petitioner submitted to the irs a form request for a collection_due_process_hearing dated date and an attachment thereto in the attachment 3petitioner was allowed estimated expenses of dollar_figure on the basis of the profit_ratio shown on petitioner’s return petitioner maintained he is not statutorily liable to pay the taxes at issue he did not receive a valid notice_of_deficiency in connection with the year at issue and he did not receive the statutory notice_and_demand for payment of the taxes at issue if the appeals officer is going to claim that a particular document sent to me by the irs was a notice_and_demand for payment then i am requesting that he also provide me with a t d or treas reg which identifies that specific document as being the official statutory notice_and_demand for payment on date respondent’s appeals officer charles r kelly wrote petitioner to schedule the hearing as requested by petitioner in his letter appeals officer kelly stated the purpose of a collection_due_process_hearing is to verify that the irs office collecting the tax has met the requirements of various applicable law sic and administrative procedures hear any relevant issue relating to the unpaid tax and consider whether the proposed collection action lien balances the need for the efficient collection of the taxes with any legitimate concern that you may have that any collection action be no more intrusive than necessary you failed to file your tax_return and the irs prepared a substitute return for you and issued you a statutory_notice_of_deficiency the notice was sent to your last_known_address at the time it was issued i am enclosing a copy of the statutory_notice_of_deficiency and the substitute return a challenge to the existence or amount of the tax_liability can only be made if a taxpayer did not receive a statutory_notice_of_deficiency or did not otherwise have an opportunity to dispute that tax_liability you were issued a statutory_notice_of_deficiency and failed to petition the tax_court you have had the opportunity to dispute the tax_liability the underlying tax_liability cannot be challenged at the collection_due_process_hearing the underlying assessment is valid and i am enclosing a form_4340 certificate of assessments payments and other specific matters which verifies the assessment is valid a summary record of assessment 23c is not necessary to verify an assessment the united_states tax_court has held that the form_4340 is sufficient to verify an assessment if you want a collection_due_process_hearing to discuss collection alternatives to the lien please call me on or before november 9th the arguments you raised in your collection_due_process request are not arguments that can or will be discussed at the hearing if i do not hear from you by november 9th i will assume you do not wish a hearing i will conduct the hearing based on the case file and issue you a final_determination letter substantial correspondence between petitioner and appeals officer kelly then followed ultimately on date the hearing granted under sec_6320 a sec_6320 hearing was held present at that hearing were petitioner petitioner’s wife wendy zapert acting under a power_of_attorney appeals officer kelly and a court reporter who was present at petitioner’s request appeals officer kelly began the sec_6320 hearing by summarizing the purpose for the hearing and stating the events leading to petitioner’s being informed of the notice of the filing of a tax_lien appeals officer kelly stated that he verified by the review of the entire record that all statutory regulatory and administrative requirements for the collection action has sic been met he asked whether petitioner had received the form_4340 certificate of assessments payments and other specified matters which he had sent to petitioner petitioner replied that he had appeals officer kelly then asked whether petitioner had any collection alternatives to the tax_lien petitioner did not respond to appeals officer kelly’s question rather ms zapert asserted that petitioner had been denied a meeting with appeals before the notice_of_deficiency was issued bickering between ms zapert and appeals officer kelly ensued and the meeting was terminated shortly thereafter petitioner never offered any collection alternatives during the meeting on date a notice_of_determination concerning collection action under sec_6320 lien of the internal_revenue_code was sent to petitioner in that notice respondent determined that the filing of a federal_tax_lien was an appropriate collection action petitioner then filed a petition with this court under sec_6330 disputing respondent’s determination see sec_6320 opinion sec_6321 imposes a lien in favor of the united_states upon all property and rights to property belonging to a person liable for unpaid taxes after demand for payment has been made within business days after the day of filing the notice of lien the secretary must notify in writing the person against whom the lien is filed the taxpayer that a tax_lien was filed and inform the taxpayer of his right to a hearing before an impartial appeals officer sec_6320 pursuant to sec_6320 the hearing is to be conducted pursuant to the rules provided in subsections c d other than paragraph b thereof and e of sec_6330 if the commissioner issues a determination_letter adverse to the position of the taxpayer the taxpayer may seek judicial review of the determination sec_6330 this court has established the following standards of review in considering whether a taxpayer is entitled to relief from the commissioner’s determination where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 petitioner apparently has abandoned the positions he took in the attachment to form at his sec_6320 hearing as well as at the trial in this case petitioner claimed that respondent’s filing of the tax_lien against him should be declared null and void because he was denied an administrative hearing at the audit level before the issuance of the notice_of_deficiency petitioner’s claim is meritless sec_6330 sets forth those matters that may be raised at a sec_6320 hearing specifically pursuant to sec_6330 a person may raise any relevant issue relating to the unpaid tax including appropriate spousal defenses challenges to the appropriateness of the commissioner’s proposed collection actions and offers of collection alternatives in addition pursuant to sec_6330 a person may challenge the existence or amount of the underlying tax_liability if he she did not receive a statutory_notice_of_deficiency for the tax_liability or did not have an opportunity to dispute it whether petitioner was entitled to an administrative hearing at the audit level before the issuance of the notice_of_deficiency is not a relevant matter to be considered at the sec_6320 hearing petitioner received a notice_of_deficiency for the events that occurred or did not occur before the issuance of the notice_of_deficiency are not relevant matters that can be raised at the sec_6320 hearing petitioner had an opportunity to dispute respondent’s determinations as set forth in the notice_of_deficiency as well as the arbitrariness of those determinations he failed to take advantage of this opportunity by timely petitioning this court because petitioner received a notice_of_deficiency for the existence and or amount of petitioner’s underlying tax_liability is not a relevant issue to be addressed at the sec_6320 hearing see sego v commissioner supra pincite petitioner was afforded an opportunity at the sec_6320 hearing to raise all relevant issues as set forth in sec_6330 including offers of collection alternatives he failed to take advantage of that opportunity petitioner claims that there was an irregularity in the form_4340 sent to him as best we can understand petitioner’s position he complains that the form_4340 was improperly signed by kathleen r bushnell accounting branch chief this argument is groundless sec_6301 provides that the secretary has the power to collect taxes that power can be delegated to irs district directors and in turn redelegated to local-level officials see sec_301_6301-1 proced admin regs delegation_order no rev date the delegation of authority down the chain of command from the secretary to the commissioner of internal revenue to local irs employees constitutes a valid 4at trial petitioner appeared to be willing to discuss compromising his tax_liability he did not however make any offer moreover because petitioner failed to file a proper tax_return for or and appeared unwilling to do so the irs pursuant to its stated policy would be precluded from considering any offer_in_compromise made by petitioner with respect to his unpaid tax_liability in any event if petitioner seriously wanted to propose a collection alternative he should have done so at the sec_6320 hearing delegation by the secretary to the commissioner and a redelegation by the commissioner to the delegated officers and employees 953_f2d_531 9th cir citing sec_301_7701-9 proced admin regs the internal_revenue_manual pt date provides that preparation of form_4340 is limited to a few authorized persons only these employees are in the compliance and accounting branch functions the person signing the form_4340 that related to petitioner’s tax_liability was the accounting branch chief of respondent’s local district_office kathleen r bushnell without contradictory evidence we have no reason to doubt that ms bushnell was authorized to sign the form_4340 appeals officer kelly stated at the sec_6320 hearing and we have no reason to believe otherwise that he verified that all statutory regulatory and administrative requirements for the collection action involved herein ie the filing of a federal_tax_lien had been met as required by sec_6330 appeals officer kelly noted that petitioner failed to file a proper federal_income_tax return a statutory_notice_of_deficiency was issued petitioner failed to contest respondent’s determinations as set forth in the notice_of_deficiency an assessment of the deficiency was made proper balance due notices were issued when petitioner failed to pay the assessed liabilities a federal_tax_lien was filed petitioner was notified by the notice_of_federal_tax_lien filing that the lien had been filed and petitioner timely requested a hearing on form appeals officer kelly was not required to rely on a particular document to satisfy the verification requirements of sec_6330 see 118_tc_365 ndollar_figure affd 329_f3d_1224 11th cir he could have relied on form_4340 or another document we note that the record contains an individual_master_file transcript which would have enabled appeals officer kelly to satisfy the sec_6330 verification requirements in sum we conclude that respondent did not abuse his discretion in determining that the filing of a federal_tax_lien in the instant situation was appropriate we now turn to whether pursuant to sec_6673 we should require petitioner to pay a penalty to the united_states and if so the amount thereof sec_6673 provides in part that whenever it appears to the tax_court that proceedings before it have been instituted or maintained by the taxpayer primarily for delay or the taxpayer’s position in the proceeding is frivolous or groundless the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure petitioner’s positions in this case are groundless we have no doubt that petitioner an educated individual maintained this proceeding primarily to delay the day the irs could collect taxes he owes for petitioner has wasted the time of respondent’s representatives as well as the time of this court we therefore impose a penalty of dollar_figure on petitioner under sec_6673 we have considered all the arguments and contentions made by petitioner and to the extent not discussed herein we conclude they are without merit and or irrelevant to reflect the foregoing decision will be entered for respondent
